Citation Nr: 1433954	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for left thumb sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal except as to the representative's appeal brief in this matter.


FINDING OF FACT

Left thumb sprain is manifested by limitation of motion with a gap between the thumb pad and the fingers of less than 2.5 centimeters; ankylosis is not present


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left thumb sprain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a September 2008 letter, prior to the rating decision on appeal.  It is noted that the Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for left thumb strain in January 2010.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Left Thumb Sprain

The Veteran seeks an in initial compensable evaluation for left thumb sprain.  He reported "severe pain" causing functional impairment and "restrictions at my job."  See Notice of Disagreement (March 2010) and Substantive Appeal (March 2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran received a noncompensable rating under Diagnostic Code 5228, which provides a rating on the basis of limitation of the thumb.  With the thumb attempting to oppose the fingers, a 0 percent rating is warranted for a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, the minor or major hand.  With a gap of two inches (2.5-5.1 cm) .) between the thumb pad and the fingers, a 10 percent rating is warranted (minor or major hand).  38 C.F.R. § 4.71a, Diagnostic Code 5228.  It is noted that the Veteran is service connected for left thumb sprain but no other digits of either hand.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for left thumb sprain.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, Diagnostic Code 5228.

Report of VA examination dated in January 2009 reflects that the Veteran is right-handed.  The Veteran injured his left thumb on a tank hatch in service.  There was no treatment except that a medical corpsman wrapped the thumb 2 days later.  The Veteran complained of 7/10 pain at the first left metacarpophalangeal joint elicited by gripping and occasionally by weather changes; he also reported occasional locking.  He is employed as a crane operator, requiring him to use his palm to push levers.  The Veteran reported pain with yard work and flare-ups.  Objectively, the left thumb had 0 degrees of extension and 15 degrees of flexion compared to 80 degrees flexion in same joint of the right hand.  All fingers opposed to the thumb and brought to the mid palm with no gap.  There was no erythema, warmth to touch, tenderness to palpation or bone deformity of the left thumb.  Grip strength was 4+/5 in the left hand compared to 5/5 in the right hand.  There was decreased strength and dexterity for grasping, pulling, twisting, and writing with the left hand.  X-ray showed ossicles of both hands consistent with bilateral degenerative changes, with no distinct abnormality of the left thumb joints.  The diagnosis was chronic left thumb sprain and mild degenerative joint disease of both hands.

Report of VA examination dated in June 2010 reflects that the Veteran continued to be employed as a crane operator.  He complained of locking.  He reported no treatment.  Objectively, there was tenderness over the first metacarophalangeal joint at the base of the thumb.  The Veteran had pain with gripping.  Thumb motion was slow due to pain and slightly tremulous.  He "lacked 1.5 cm of being able to oppose his thumb to the fingertips of this left hand.  All fingers were able to oppose to themed palmar crease.  After repetition of use, there was no change.  All thumb motion appeared painful, there was decreased grip, and the Veteran could not fully form fist with left hand.  The diagnosis was degenerative joint disease of the left hand.

Neither the lay nor the medical evidence of record more nearly reflects a gap of two inches (2.5-5.1 cm) between the thumb pad and the fingers for a 10 percent rating.  The evidence more nearly reflects a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, which corresponds to the assignment of a 0 percent rating.  The 2010 VA examination report shows a 1.5 centimeter gap.  Therefore, evidence more nearly approximates the criteria for a noncompensable evaluation.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra. The Board further accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent evaluation is appropriate for the Veteran's left thumb sprain-it is noted that the Veteran has bilateral degenerative changes of the right and left hand, and the degenerative changes are not a service connected.  In order to warrant a higher evaluation, there must be the functional equivalent of a gap of two inches (2.5-5.1 cm) between the thumb pad and the fingers.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule as there is no ankylosis or multiple digit involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5224.

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.

Lastly, the Board has considered whether the Veteran's claim for increase for left thumb sprain should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial compensable evaluation for left thumb sprain is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


